Dixon, C. J.
All the authorities agree that the presence of dry grass and other inflammable material upon the way of a railroad, suffered to remain there by the company without cause, is a fact from which the jury may find negligence against the company. The *229cases in Illinois cited and relied upon by counsel for the defendant hold this. They hold that it is proper evidence for the jury, who may find negligence from it, although it is not negligence per se. Railroad Co. v. Shanefelt, 47 Ill. 497; Illinois Central Railroad Co. v. Nunn, 51 id. 78; Railroad Co. v. Mills, 42 id. 407; Bass v. Railroad Co., 28 id. 9. The court below ruled in the same way, and left it for the jury.to say whether the suffering of the combustible material to accumulate upon the right of way and sides of the track, or the failure to remove the same, if the jury so found, was or was not, under the circumstances, negligence on the part of the company. No fault can be found with the instructions in this respect; and the next question is as to the charge of the court, and its refusal to charge, respecting the alleged negligence of the plaintiff contributing, as it is said, to the loss or damage complained of. This is the leading and most important question in the case. It is a question upon which there is some conflict of authority.
The facts were, that the plaintiff had permitted the weeds, grass and stubble to remain upon his own land immediately adjoining the railway of the defendant. They were dry and combustible, the same as the weeds and grass upon the right of way, though less in quantity, because within the right of way no mowing had ever been done, and the growth was more luxuriant and heavy. The plaintiff had not cut and removed the grass and weeds from his own land, nor plowed in or removed the stubble, so as to prevent the spread of fire in case the same should be communicated to the dry grass and weeds upon the railroad, from the engines operated by the defendant. The grass, weeds and stubble upon the plaintiff’s land, together with the wind, which was blowing pretty strongly in that direction, served to carry the fire to the stacks, buildings and other property of the plaintiff, which were destroyed by it, and which were situated some dis*230tance from the railroad. The fire originated within the line of the railroad, and near the track, upon the land of the defendant. It was communicated to the dry grass and’ other combustible material there, by coals of fire dropped from an engine of the defendant passing over the road. The evidence tends very clearly to establish these facts, and under the instruc--tioná the jury must have so found. The plaintiff is a farmer, and, in the particulars here in controversy, conducted his farming operations the same as other farmers throughout the country. It is not the custom anywhere for farmers to remove the grass or weeds from their waste lands, or to plough in or remove their stubble, in order to prevent the spread of fire originating from such causes.
Upon this question, as upon the others, the court charged the jury that it was for them to say whether the plaintiff was guilty of negligence, and, if they found he was, that then he could not recover. On the other hand, the defendant asked an instruction to the effect that it was negligence per se for the plaintiff to leave the grass, weeds and stubble upon his own land, exposed to the fire which might be communicated to them from the burning grass and weeds on the defendant’s right of way, and that for this reason there could be no recovery oh the part of the plaintiff. The court refused to give the instruction, and, I think, rightly. The charge upon this point, as well as upon the other, was quite as favorable to the defendant as the law will permit, and even more so than some of the authorities will justify. The authorities upon this point are, as I have said, somewhat in conflict. The two cases first above cited from Illinois hold that it is negligence on the part of the adjoining land owner not to remove the dry grass and combustible material from his own land under such circumstances, and that he cannot recover damages where the loss is by fire thus communicated. Those decisions were by a divided court, by two only *231of the three judges composing it. They rest upon no satisfactory grounds, whilst the reasons found in the opinions of the dissenting judge are very strong to the contrary. Opposed to these are the unanimous decisions of the courts of New York, and of the English court of exchequer, upon the identical point. Cook v. Champlain Transportation Co., 1 Denio, 91; Vaughan v. Taff Vale Railway Co., 3 Hurl. and Nor. 743; Same v. Same, 5 id. 679. These decisions, though made many years before the Illinois cases arose, are not referred to in them. The last was the same case on appeal in the exchequer chamber, where, although the judgment was reversed, it was upon another point. This one was not questioned, but was affirmed, as will be seen from the opinions of the judges, particularly of Cockburn, C. J., and Willes, J. The reasoning of those cases, is, in my judgment, unanswerable. I do not see that I can add anything to it. They show that the doctrine of contributory negligence is wholly inapplicable — that no man is to be charged with negligence because he uses His own property or conducts his own affairs as other people do theirs, or because he does not change or! abandon such use, and modify the management of his qffairs, so as to accommodate himself to the negligent habits or gross misconduct of others, and in order that such others may escape the consequences of their own wrong, and continue in the practice of such negligence or misconduct. In other words, they show that no man is to be deprived of the free, ordinary and proper ’ use of his own property by reason of the negligent use which his neighbor may make of his. He is not his neighbor’s guardian or keeper, and not to answer for his neglect. The case put by the court of New York, of the owner of a lot who builds upon it in close proximity to the shop of a smith, is an apt illustration. Or let us suppose that A. and B. are proprietors of adjoining lands. A. has a dwelling house, barns and other buildings upon his, and cultivates some portion of it. *232B. has a planing mill, or other similar manufacturing establishment, upon his, near the line of A., operated by steam. B. is a careless man, habitually so, and suffers shavings and other inflammable material to accumulate about his mills and up to the line of A., and so near to the fire in the mill that the same is liable at any time to be ignited. A. knows this, and remonstrates with B., but B. persists. Upon A.’s land, immediately adjoining the premises of B., it is unavoidable, in the ordinary course of husbandry, or of A.’s use of the land, that there should be at certain seasons of the year, unless A. removes them, dry grass and stubble, which, when set fire to, will endanger his dwelling-house and other property of a combustible nature, especially with the wind blowing in a particular direction at the time. It may be a very considerable annual expense and trouble to A. to remove them. It may require considerable time and labor, a useless expenditure to him, diverting his attention from other affairs and duties. The constant watching to guard against the carelessness and negligence of B. is a great tax upon his time and patience. The question is: Does the law require this of him, lest, in some unguarded moment, the fire should break out, his property be destroyed, and he be remediless ? If the law does so require, if it imposes on him the duty of guarding against B.’s negligence, and of seeing that no injury shall come from it, or, if it does come, that it shall be his fault and not B.’s, it is important to know upon what principle it is that the burden is thus shifted from B. to himself. I know of no such principle, and doubt whether any court could be found deliberately to announce or affirm it. And yet such is the result of holding the doctrine of contributory negligence applicable to such a case. A. is compelled, all his life-time, at much expense and trouble, to watch and guard against the negligence of B., and to .prevent any injuries arising from it, and for what ? *233Simply that B. may continue to indulge in such negligence at his pleasure. And he does so with impunity. The law affords no redress against him. If the property is destroyed, it is because of the combustible material on A.’s land, which carries the fire, and which is A.’s fault, and A. is the loser. No loss can ever possibly overtake him. A. is responsible for the negligence, hut not he himself. He kindles the fire, and A. stands guard over it. He sets the dangerous element in motion, and uses and operates it for his own benefit and advantage, negligently as he pleases, whilst A., with sleepless vigilance, sees to it that no damage is done, or if there is, that he will be the sufferer. This is the reductio ad absurdum of applying the doctrine of contributory negligence in such a case. And it is absurd, I care not by what court or where applied.
Now the case of a railroad company is like the case of an individual. Both stand on the same footing with respect to their rights and liabilities. Both are engaged in the pursuit of a lawful business, and are alike liable for damage or injury caused by their negligence in the prosecution of it. Fire is an agent of an exceedingly dangerous and unruly kind, and, though applied to a lawful purpose, the law requires the utmost care in the use of all reasonable and proper means to prevent damage to the property of third persons. This obligation of care, the want of which constitutes negligence according to the circumstances, is imposed upon the party who uses the fire, and not upon those persons whose property is exposed to danger by reason of the negligence of such party. Third persons are merely passive, and have the right to remain so, using and enjoying their own property as they will so far as responsibility for the negligence of the party setting the unruly and destructive agent in motion is concerned. If he is negligent, and damage ensues, it is his fault and cannot be theirs, unless they contribute *234to it by some unlawful or improper act. But the use of their own property as best suits their own convenience and purposes, or as other people use theirs, is not unlawful or improper. It is perfectly lawful and proper, and no blame can attach to them. He cannot, by his negligence, deprive them of such use, or say to them, “ Do this or that with your property, or I will destroy it by the negligent and improper use of my fire.” The fault, therefore, in both a legal and moral point of view, is with him, and it would be something strange should the law visit all the consequences of it upon them. The law does not do so, and it is an utter perversion of the maxim sic utere tuo, etc., thus to apply it to the persons whose property is so destroyed by the negligence of another. It is changing it from “ So use your own as not to injure another’s property,” to “ So use your own that another shall not injure your property,” by his carelessness and negligence. It would be a very great burden to lay upon all the farmers and proprietors of lands along our extensive lines of railway, were it to be held that they are bound to guard against the negligence of the companies in this way — that the law imposes this duty upon them. Always burdensome and difficult, it would, in numerous instances, be attended with great expense and trouble. Changes would have to be made in the mode of use and occupation, and sometimes the use abandoned, or at least all profitable use. Houses and buildings would have to be removed, and valuable timber cut down and destroyed. These are, in general, very combustible, especially- at particular seasons of the year. The presence of these along or near the line of the railroad would be negligence in the farmer or proprietor. In the event of their destruction by the negligence of the company, he would be remediless. He must remove them, therefore, for his own safety. His only security consists in that. He must remove every thing combustible from his own land in order *235that the company may leave all things combustible on its land and exposed without fear of loss or danger to the company to being ignited at any moment by the fires from its own engines. If this duty is imposed upon the farmers and other proprietors of adjoining lands, why not require them to go at once to the. railroad and remove the dry grass and other inflammable material there ? There is the origin of the mischief, and there the place to provide securities against it. ' It is vastly easier, by a few slight measures and a little precaution, to prevent the conflagration in the first place, than to stay it ravages when it has once begun, particularly if the wind be blowing at the time, as it generally is upon our open prairies. With comparatively little trouble and expense upon the road itself, a little labor bestowed for that purpose, the .mischief might be remedied. And this is an additional reason why the burden ought not to be shifted from the company upon the proprietor of the adjoining land; although, if it were otherwise, it certainly would not change what ought to be the clear rule of law upon the subject.
And the following cases will be found in strict harmony with those above cited, and strongly to sustain the principles there laid down, and for which I contend: Martin v. Western Union Railroad Co., 23 Wis. 437; Piggott v. Eastern Counties R. R. Co., 54 E. C. L. 228; Smith v. London and Southwestern R. R. Co., Law Reports, 5 C. P. 98; Vaughan v. Menlove, 7 C. & P. 525 [32 E. C. L. 613]; Hewey v. Nourse, 54 Me. 256; Turbervillev. Stampe, 1 Ld. Raym. 264; S. C. 1 Salk. 13; Pantam v. Isham, id. 19; Field v. N. Y. C. R. R., 32 N. Y. 339; Bachelder v. Heagan, 18 Maine, 32; Barnard v. Poor, 21 Pick. 378; Fero v. Buffalo and State Line R. R. Co., 22 N. Y. 209; Fremantle v. The London and Northwestern R. R. Co., 100 E. C. L. 88; Hart v. Western Railroad Co., 13 Met. 99; Ingersoll v. Stockbridge & Pittsfield R. R. Co., 8 Allen, 438; Perley v. *236Eastern Railroad Co., 98 Mass. 414; Hooksett v. Concord Railroad, 38 N. H. 242; McCready v. Railroad Co., 2 Stobh. Law R. 356; Cleaveland v. Grand Trunk Railway Co., 42 Vt. 449; 1 Bl. Comm. 131; Com. Dig. Action for Negligence (A, 6).
It is true that some of these cases arose under statutes creating a liability on the part of railroad companies, but that does not affect the principle. Negligence in the plaintiff, contributing to the loss, is a defense to an action under the statutes, the same as to en action at common law. 8 Allen, 440; 6 id. 87.
And the other objections against the liability of the company, that the fire set by its negligence was the remote and not the proximate cause of the injury done to the plaintiff, because his property consumed was situated from sixty-five to one hundred rods from the place where the fire started, and because there was a strong wind blowing in that direction at the time, are, in my opinion, equally untenable. The same objections were taken in several of the cases above cited, and overruled, and might have been taken in most of the others, if they had been considered legitimate grounds of defense. It would be strange indeed, if the liability of a party for the negligent destruction of property by fire were to depend upon the fact whether he set fire at once to the property, or whether he set fire to some other combustible material at some distance from it, but communicating with it, and which, it was apparent at the time, would inevitably, or almost inevitably, lead to its destruction. It was apparent in this case, almost as apparent and certain before the fire was set, that, if set at the fjime and under the circumstances, it would prove destructive of the property of the plaintiff or of others, as it was afterwards that it had so ¡Droved. It required no prophetic vision to see this. It was a matter within the common experience of mankind. There were the “natural and ordinary means” at hand, by which it *237must prove so destructive. 13 Met. 104. Those means extended directly and continuously from the place where the burning coals from the engine first touched the dry grass and weeds on the company’s road, to the plaintiff’s stacks, buildings and other property. There were the dry grass, weeds and stubble communicating with the property, and the wind blowing in the direction of it. And this condition of things had existed for sometime, and had been suffered to exist by the company. No steps had been taken to' remove the dry grass and other inflammable substances from the roads, which, if they had been removed, would have prevented the injury. In this the company was at fault, and it was its sole fault, so far as can now be known, that the injury took place. . It may be that the wind did not always blow, or in the same direction; but at that season of the year the times of calm were the exception. The wind was liable and likely to blow, and greatly to enhance the danger, at any time. The company, or its agents and employees, knew this, and were bound to increased care on that account. And the argument that because the wind blew at the time, or because the same negligence might not have produced the injury if the atmosphere had been calm, therefore, the company is not liable, is certainly a very odd way of reasoning upon such a subject. The argument is neither more nor less than this: that the greater the tendency and exposure to damage from negligence, the less the care and circumspection required by law to guard against or prevent such damage. In other words, that the obligation of diligence decreases in proportion as the necessity for its exercise increases. The company may neglect its duty, and set fires and destroy property, on a windy day or night when the danger is increased, and it shall not be liable; whereas, if it do the same thing at a time when the wind is not blowing and the danger is diminished, it shall be liable. It *238may be that this mode of reasoning merits the compliment of ingenuity in the endeavor to avoid the liability of a party for wrongs committed by him, but it clearly cannot be sound. The authorities all repudiate it, and it requires no effort of one’s natural sense of reason and justice to do so. The winds and the dryness and combustibility of the substances upon the surface of the land are what create the danger, and impose upon the company the obligation of care and circumspection in the use and management of its fire. It is impossible to separate the idea of such obligation or duty from these natural causes or agencies from which it arises. If the materials on the surface of the earth never became dry and combustible, and the winds never blew, the obligation would never have existed. It springs from these natural causes and agencies, and is an obligation to guard against the evil effects produced by them, by the employment of such reasonable means and appliances as will prevent the escape or communication of the fire. To say, therefore, that the obligation ceases to exist, or that the party using the fire is justified in omitting the means or appliances to prevent its escape or communication, because of the presence of such natural causes or agencies, is to lose sight entirely of the ground upon which the obligation rests. The argument, if it proves anything, proves that there exists no obligation or duty at all in any such case. It disproves itself by proving too much.
But we are referred to the case of Ryan v. New York Central Railroad Co., 35 N. Y. 210, and the recent one in the supreme court of Pennsylvania, The Pennsylvania Railroad Co. v. Kerr, 4 Western Jurist, 254; 62 Pa. St. 353 (S. C. 1 American R. 431), as having a bearing favorable to the company upon the questions here presented. The facts of those cases so entirely distinguish them from the present, that it seems hardly necessary to comment upon them. The point decided *239in each case was, that when fire is negligently communicated to one building, and it destroyed, and subsequently another distinct and separate building is set fire’ to and destroyed by sparks from that, the negligent party is not liable in damages for the destruction of the latter building. In those cases the buildings were the property of different owners, and not contiguous to each other. In deciding them, the courts professed to act on the maxim causa próxima non remota spedatur; and in the last one the court say: “ The maxim, however, is not to be controlled by time or distance, but by the succession of events.” The point was, that the burnings were distinct and separate, a series of events succeeding one another. In the present case there was but one burning, one continuous conflagration from the time the fire was set on the railroad until the plaintiff’s property was destroyed. The combustible material extended and the ground was burned over, all the way from the railroad to the plaintiff’s property; and the fire, driven by the wind, was carried to his property in that manner. There was no distinct or separate setting fire to or burning of the stacks or buildings, and then a communication of the fire by sparks through the air from one stack or building to another. There was no succession of events, but only one event.
The facts of this case are altogether like those of the case of Field v. N. Y. C. R. R., supra, which is referred to approvingly in Ryan v. New York Central R. R. Co. It was not the intention of the court, therefore, in the latter case, to overrule the former, which, like the present, is clearly distinguishable.
But the doctrine of those cases has not received the unanimous assent of the courts. It is directly opposed by the decisions in Massachusetts and New Hampshire, above cited. In 98 Mass. 414, the case was where fire was set by a spark from an engine to grass near the track, and spread in a direct line, without any break, *240across land of several different proprietors, and a highway, to the woodland of the plaintiff, half a mile distant from the railroad, and burned large quantities of wood. It was held that the railroad company was responsible. In that case, the case of Ryan v. New York Central Railroad Co. was cited, and the court commented upon it as follows: “ In that case a distinction is made between proximate and remote damages. The fire was communicated from defendant’s locomotive to their woodshed, and thence, by sparks, one hundred and thirty feet, to the plaintiff’s house; and it was held that the plaintiff could not recover, because the injury .was a remote and not a proximate consequence of the carelessness of the defendants in permitting their fire to escape. Our own cases above referred to, are not noticed in the opinion. Nor does the opinion draw any line of distinction between what is proximate and what is remote; and such a line is not obvious in that case. If, when the cinder éscapes through the air, the effect which it produces upon the first combustible substance against which it strikes, is proximate, the effect must continue to be proximate, as to everything which the fire consumes in its direct course. This is so, whether we regard the fire as- a combination of the burning substances with the oxygen of the air, or look merely at its visible action and effect. As matter of fact, the injury to the plaintiff was. as immediate and direct as an injury would have been which was caused by a bullet, fired from the train, passing over the intermediate lots, and wounding the plaintiff as he stood upon his own lot. It is as much so as pain and disability are proximate effects of an injury, though they occur at intervals, through successive years after the injury was received. Yet these are called proximate effects, though the actual effects of the injury may be greatly modified, in every case, by bodily constitution, habits of life, and accidental circumstances.” '
*241And it is worthy of remark, too, that in the Pennsylvania case, as well as the New York one, there is no reference to the Massachusetts decisions, nor to the English common law cases there cited.
The exception to the charge directing the jury to allow interest on the damages, is not urged here. It was held, in the case of Chapman et al. v. Chicago and Northwestern Railway Co., just decided, that such direction was proper.
I am of opinion, therefore, upon the whole case, that there was no error of which the defendant can justly complain, and that the judgment should he affirmed.